Citation Nr: 1712132	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  16-15 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.

4.  Entitlement to a disability rating in excess of 20 percent for a back disability.

5.  Entitlement to a compensable disability rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans made in August 2014 and February 2015.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Deviated Septum

The Veteran contends that he is entitled to service connection for a deviated septum.  The Veteran's service separation examination evaluated his nose as abnormal and included a diagnosis of a deviated septum.  The Veteran underwent a VA examination in August 2014, and the Veteran was diagnosed with deviated nasal septum (traumatic), but the examiner did not opine that the Veteran's deviated septum was related to a period of service.  After the examination, the Veteran reported - and statements from his fellow former service-members corroborated - that the Veteran injured his face in-service.  Therefore, this matter must be remanded in order to provide the Veteran a new VA examination in order to evaluate the medical significance, if any, of this lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Sinusitis
	
The Veteran contends that he is entitled to service connection for sinusitis.  The Board finds that the issue of service connection for sinusitis is inexplicably intertwined with the above issue, because both disorders are related to the physiology of the nose and sinuses; and, therefore, it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Acquired Psychiatric Disorder; Back; Rhinitis

In an August 2014 rating decision, the RO granted service connection for an acquired psychiatric disorder, a back disability, and allergic rhinitis and assigned initial disability ratings for each disability.  The RO also denied service connection for multiple disabilities.  

An August 2014 report of general information indicates that the Veteran contacted the RO and requested reconsideration of his initial disabilities, because he claimed that his disabilities were more severe than first thought.  In September 2014, the Veteran submitted a written statement referencing his claim for reconsideration.  The Veteran also submitted additional evidence in support of his claims for service connection.  The RO properly issued a new rating decision in light of the new evidence in support of his claims for service connection.  

Nevertheless, the RO should have also interpreted the September 2014 statement as a notice of disagreement (NOD) for his initial disability ratings and issued a statement of the case (SOC) responsive to the claim.  A review of the record does not reveal a responsive SOC, and these matters must be remanded in order to issue an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions.

1a.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between the current diagnosis of a deviated septum and a period of service?  Why or why not?

1b.  What is the significance, if any, of the lay reports from the Veteran and his fellow service members that he injured his face in-service (available in VBMS: Document Type: Buddy/Lay Statement; Receipt Date: February 17, 2016)?  Why?

1c.  Is it at least as likely as not (50 percent or more) that the Veteran has a current diagnosis of sinusitis or that he manifested sinusitis at any time since May 2014; and if so during what period of time?  Why or why not?

1d.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of sinusitis and a period of service?  Why or why not?

1e.  Is the symptomology associated with sinusitis and a deviated septum duplicative or overlapping?  Why or why not?  In discussing the rational please compare and contrast the symptomology of sinusitis and a deviated septum.

2.  Then, readjudicate the issues of entitlement to service connection for a deviated septum and sinusitis on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

3.  Furnish the Veteran and his representative with a SOC for the issues of entitlement to increased disability ratings for an acquired psychiatric disorder, a back disorder, and allergic rhinitis.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following the issuance an SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




